DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawing Objections
The drawings are objected as failing to comply with 37 CFR 1.84 because:
FIG. 4:  In 407, "ELMINATE" should be replaced by --ELIMINATE--.
FIG. 4:  In 412, "ELMINATE" should be replaced by --ELIMINATE--.
FIG. 4:  In 410, "SELECT" should be replaced by --SELECTED--.
FIG. 4:  In 414, "SELECT" should be replaced by --SELECTED--.
FIG. 8:  In 810, "SEPRATION" should be replaced by --SEPARATION--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
Claim 1, line 9 recites the limitation "the determined integrity".  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-7 are dependent upon the rejected claim.
Claim 2, line 3 recites the limitation "the applied integrity".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 13 recites "applied integer ambiguities".  However, it is unclear what this means.  Does this mean "resolved integer ambiguities"?  Claims 7 and 13 include the same language.  The remaining claims are dependent upon the rejected claims.
Claim 1, lines 16-17 recites "integer ambiguity candidates"  However, lines 5-7 previously recited "resolve integer ambiguities" resulting in "integer ambiguity solutions".  If the integer ambiguities have already been resolved, what are the integer ambiguity candidates?  Presumably the resolved integer ambiguity for each differential carrier phase measurement, each corresponding to a GNSS signal, is being tested; but the claim language does not related the claimed integer ambiguity candidates to the claimed integer ambiguity solutions.  Claims 7 and 13 includes the similar language.  The remaining claims are dependent upon the rejected claims.
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 13, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kundak '103 (US 2017/0192103 A1).
In regard to claim 1, Kundak '103 discloses a vehicle having a three-dimensional attitude determination system (¶13; ¶20) comprising: 
at least two global navigation satellite system (GNSS) antennas to receive GNSS signals (103-1, 103-2, Fig. 1; ¶15); and 
at least one receiver in communication with the at least two GNSS antennas (100, Fig. 1), the at least one receiver configured to resolve integer ambiguities associated with GNSS carrier phase measurements from the received GNSS signals (126, Fig. 1; ¶26, lines 1-3), the at least one receiver further configured to assure the integrity of integer ambiguity solutions associated with the GNSS carrier phase measurements (¶26, lines 19-20; ¶33), the at least one receiver configured to utilize the integer ambiguities to determine a three-dimensional attitude of the vehicle taking into consideration the determined integrity of integer ambiguity solutions (118, Fig. 1; ¶20; ¶30), wherein determining the integrity of integer ambiguity solutions includes at least one of:
(a) applying a least-square-error solution using differential carrier phase measurements with applied integer ambiguities between the at least two antennas (118 using 120 and 126, Fig. 1; ¶1; ¶24) [where the resolved integers are least-square-error solutions using LAMBDA, and they are applied to the carrier phase measurements/differenced carrier phases],
(b) observing measurement residuals after the least-square-error (LSE) solution is computed and applying an instantaneous test that compares at least one measurement residual with a user selected instantaneous threshold to instantly eliminate integer ambiguity candidates whose residual is larger than could occur as a result of measurement error and applying an interval test over a period of time to eliminate integer ambiguity candidates [solutions] that are larger than an interval threshold over a user selected number of intervals within the period of time to address carrier phase measurement errors (¶26-30) [where the first validation is the instantaneous test and the subsequent validations are the interval test occurring over time], and 
(c) applying a solution separation function using combinations of carrier phase measurements that selectively compares different carrier phase measurement sub-sets solutions with each other [where only one of (a), (b), and (c) is necessary to rejection the claim, and Kundak '103 discloses (a) and (b)].
In regard to claim 2, Kundak '103 further discloses determining the integrity of integer ambiguity solutions further comprises: comparing solutions of at least two of the applied integrity of integer ambiguity solutions (312, Fig. 3; ¶27-32) [where the integrity solutions are the residuals and they are compared to thresholds].
In regard to claim 3, Kundak '103 further discloses determining the integrity of integer ambiguity solutions further comprises: declaring a resolved integer ambiguity solution when the interval test does not detect integer ambiguity candidates larger than the interval threshold over a user selected period of time (312, Fig. 3; ¶27-32) [where the integer will be declared correct and continue to be used when the integer continues to pass the threshold test after each period of time].
In regard to claim 4, Kundak '103 further discloses the at least one measurement residual is at least one of 
a baseline residual that is a difference between a known and a computed distance between the antennas (¶27, lines 23-26), 
an individual residual that is a LSE residual between individual differential carrier phase measurements and the LSE solution using all in-view satellites, 
a composite residual that is a square root of the sum of squared of an individual LSE residual (¶27, lines 20-23), and 
an aiding residual that is a difference between attitude resulting from the LSE solution and an estimated attitude solution provided by a different sensor set (¶27, lines 26-29).
In regard to claim 5, Kundak '103 further discloses the interval test over a period of time to eliminate integer ambiguity candidates that are larger than an interval threshold over a user selected number of intervals within the period of time to address carrier phase measurement errors further comprises at least one of 
tracking a consecutive number of fails and 
tracking a consecutive number of passes (z last epochs, Fig. 3C; ¶33) [where z epochs have passed since the integer was resolved, and thus the overall test of Fig. 3C has been passed z epochs].
In regard to claim 6, Kundak '103 further discloses at least one processor configured to resolve the integer ambiguities associated with the GNSS carrier phase measurements from the received GNSS signals (210, Fig. 2); and at least one memory unit to at least in part store operating instructions used by the at least one processor to resolve the integer ambiguities associated with the GNSS carrier phase measurements from the received GNSS signals (212, Fig. 2; ¶61).
In regard to claim 13, Kundak '103 discloses a method of determining three-dimensional attitude (¶20), the method comprising: 
receiving satellite signals from a plurality of satellites (103-1, 103-2, 101, Fig. 1; ¶15); 
measuring the carrier phase of each satellite signal received at plurality of spaced antennas (410, Fig. 4); 
determining carrier phase differences between the measured carrier phase for each satellite signal from each satellite received at each antenna (120, Fig. 1; 410, Fig. 4); 
resolving integer ambiguities (126, Fig. 1; ¶26, lines 1-3)) with integrity (¶26, lines 19-20; ¶33) by, 
applying a least-square-error solution using differential carrier phase measurements with applied integer ambiguities between at least two of the plurality of antennas (118 using 120 and 126, Fig. 1; ¶1; ¶24) [where the resolved integers are least-square-error solutions using LAMBDA, and they are applied to the carrier phase measurements/differenced carrier phases], and 
observing measurement residuals after the least-square-error solution is computed and applying an instantaneous test that compares at least one measurement residual with a user selected instantaneous threshold to instantly eliminate integer ambiguity candidates whose residuals are larger than could occur as a result of measurement error and applying an interval test over a period of time to eliminate integer ambiguity candidates [solutions] that are larger than an interval threshold over a user selected number of intervals within the period of time to address carrier phase measurement errors (¶26-30) [where the first validation is the instantaneous test and the subsequent validations are the interval test occurring over time]; and 
determining three-dimensional attitude from the determined carrier phase differences upon completion of the integrity checks of the integer ambiguity resolution (118, Fig. 1; ¶20; ¶30) [where at each time the three-dimensional attitude is determined upon completion of the integrity checks of the integer ambiguity resolution for that time].
In regard to claim 17, Kundak '103 further discloses declaring a resolved integer ambiguity solution when the interval test does not detect integer ambiguity candidates larger than the interval threshold over a user selected period of time (¶28-30) [where when the candidates are not larger than the interval threshold the threshold is satisfied (i.e. the test is passed) for that integer, where the test occurs over an epoch (¶30)].
In regard to claim 18, Kundak '103 further discloses the at least one measurement residual is at least one of 
a baseline residual that is a difference between a known and a computed distance between the antennas (¶27, lines 23-26), 
an individual residual that is a LSE residual between individual differential carrier phase measurements and the LSE solution using all in-view satellites, 
a composite residual that is a square root of the sum of squared of an individual LSE residual (¶27, lines 20-23), and 
an aiding residual that is a difference between attitude resulting from the LSE solution and an estimated attitude solution provided by a different sensor set (¶27, lines 26-29).
In regard to claim 19, Kundak '103 further discloses the interval test over a period of time to eliminate integer ambiguity candidates that are larger than an interval threshold over a user selected number of intervals within the period of time to address carrier phase measurement errors further comprises: tracking a consecutive number of epochs an integer ambiguity candidate is above the interval threshold in eliminating integer ambiguity candidates (k epochs, Fig. 3C; ¶33).
In regard to claim 20, Kundak '103 further discloses tracking a consecutive number of epochs an integer ambiguity candidate is below the interval threshold in resolving the integer ambiguity resolution (z last epochs, Fig. 3C; ¶33) [where z epochs have passed since the integer was resolved, and thus the overall test of Fig. 3C has been passed z epochs; where the interval threshold is z-k out of z].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundak '103, as applied to claim 13, above, and further in view of Schipper '988 (US 6,114,988 A).
In regard to claim 14, Kundak '103 further discloses several tests for resolving an integer integrity ambiguity resolution (¶27).
Kundak '103 fails to disclose resolving an integer integrity ambiguity resolution further comprises: applying a solution separation function to carrier phase measurements that selectively compares different carrier phase measurement sub-sets solutions with each other.
Schipper '988 teaches resolving an integer integrity ambiguity resolution further comprises: applying a solution separation function to carrier phase measurements that selectively compares different carrier phase measurement sub-sets solutions with each other (Fig. 3; col. 12, line 39 to col. 13, line 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to increase the likelihood of determining the correct integer by applying a test known in the art to the set tests used in Kundak '103.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the integer is determined  to be correct by the integer passing the applied tests.
In regard to claim 15, Schipper '988 further discloses identifying phase carrier measurements with large errors with the solution separation function (62, 64, Fig. 3); and removing phase carrier measurements with the identified large errors (68, Fig. 3).
In regard to claim 16, Kundak '103 further discloses comparing results of at least two of the applying a least-square-error solution, the instantaneous test, the interval test and the solution separation function in determining the integer integrity ambiguity resolution (312, Fig. 3; ¶27-32) [where the results are the residuals and they are compared to thresholds].
In regard to claim 7, Kundak '103 discloses a vehicle having a three-dimensional attitude determination system  (¶13; ¶20) comprising: 
a plurality of spaced antennas configured to receive satellite signals (103-1, 103-2, Fig. 1; ¶15); and 
at least one processor (210, Fig. 2) configured to resolve integer ambiguities associated with global navigation satellite system (GNSS) carrier phase measurements from the received satellite signals (120, 126, Fig. 1; 410, 420, Fig. 4; ¶26, lines 1-3), the at least one processor further configured to determine integrity of integer ambiguity solutions associated with the GNSS carrier phase measurements (¶26, lines 19-20; ¶33), the at least one processor configured to utilize the integer ambiguities to determine a three-dimensional attitude of the vehicle taking into consideration the determined integrity of integer ambiguity solutions (118, Fig. 1; ¶20; ¶30), wherein determining the integrity of integer ambiguity solutions includes, 
applying a least-square-error solution using differential carrier phase measurements with applied integer ambiguities between the at least two antennas (118 using 120 and 126, Fig. 1; ¶1; ¶24) [where the resolved integers are least-square-error solutions using LAMBDA, and they are applied to the carrier phase measurements/differenced carrier phases],
observing measurement residuals after the least-square-error solution is computed and applying an instantaneous test that compares at least one measurement residual with a user selected instantaneous threshold to instantly eliminate integer ambiguity candidates whose residuals are larger than could occur as a result of measurement error and applying an interval test over a period of time to eliminate integer ambiguity candidates [solutions] that are larger than an interval threshold over a user selected number of intervals within the period of time to address carrier phase measurement errors (¶26-30) [where the first validation is the instantaneous test and the subsequent validations are the interval test occurring over time].
Kundak '103 fails to disclose applying a solution separation function using combinations of carrier phase measurements that selectively compares different carrier phase measurement sub-sets solutions with each other.
Schipper '988 teaches applying a solution separation function using combinations of carrier phase measurements that selectively compares different carrier phase measurement sub-sets solutions with each other (Fig. 3; col. 12, line 39 to col. 13, line 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to increase the likelihood of determining the correct integer by applying a test known in the art to the set tests used in Kundak '103.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the integer is determined  to be correct by the integer passing the applied tests.
In regard to claim 8, Kundak '103 further discloses at least one memory unit to at least in part store operating instructions used by the at least one processor to determine the integrity of the integer ambiguity solutions (212, Fig. 2; ¶61); and at least one sensor to generate a signal with three-dimensional attitude relevant information (132, Fig. 1), the at least one sensor in communication with the at least one processor (132, 110, Fig. 1; 210, 110, Fig. 2).
In regard to claim 9, Kundak '103 further discloses the at least one processor is further configured to compare solutions of at least two of the applied integrity tests of the integer ambiguity solutions (312, Fig. 3; ¶27-32) [where the integrity solutions are the residuals and they are compared to thresholds].
In regard to claim 10, Kundak '103 further discloses the at least one processor is further configured to declare a resolved integer ambiguity solution when the interval test does not detect integer ambiguity candidates larger than the interval threshold over a user selected period of time (312, Fig. 3; ¶27-32) [where the integer will be declared correct and continue to be used when the integer continues to pass the threshold test after each period of time].
In regard to claim 11, Kundak '103 further discloses the at least one measurement residual is at least one of 
a baseline residual that is a difference between a known and a computed distance between the antennas (¶27, lines 23-26), 
an individual residual that is a LSE residual between individual differential carrier phase measurements and the LSE solution using all in-view satellites, 
a composite residual that is a square root of the sum of squared of an individual LSE residual (¶27, lines 20-23), and 
an aiding residual that is a difference between attitude resulting from the LSE solution and an estimated attitude solution provided by a different sensor set (¶27, lines 26-29).
In regard to claim 12, Kundak '103 further discloses the interval test over a period of time to eliminate integer ambiguity candidates that are larger than an interval threshold over a user selected number of intervals within the period of time to address carrier phase measurement errors further comprises at least one of 
tracking a consecutive number of fails and 
tracking a consecutive number of passes (z last epochs, Fig. 3C; ¶33) [where z epochs have passed since the integer was resolved, and thus the overall test of Fig. 3C has been passed z epochs].

The following reference(s) is/are also found relevant:
	Broshears (Ultra-wideband Radio Aided Carrier Phase Ambiguity Resolution in
Real-Time Kinematic GPS Relative Positioning), which teaches GNSS carrier phase ambiguity resolution with integer ambiguity validation.
Toda '049 (US 2003/0154049 A1), which teaches GNSS carrier phase ambiguity resolution with integer ambiguity validation.
Hwang '683 (US 6,166,683 A), which teaches using RAIM teachings for detecting faults in carrier phase GNSS attitude determination systems.
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648